UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-6631


CLINTON D. COX,

                    Petitioner - Appellant,

             v.

DAVID R. WILSON, Warden,

                    Respondent - Appellee.



Appeal from the United States District Court for the Northern District of West Virginia,
at Elkins. John Preston Bailey, District Judge. (2:16-cv-00073-JPB)


Submitted: September 20, 2018                                 Decided: October 15, 2018


Before GREGORY, Chief Judge, DIAZ and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Clinton D. Cox, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Clinton D. Cox, a federal prisoner, filed a 28 U.S.C. § 2241 (2012) petition,

arguing that, after Mathis v. United States, 136 S. Ct. 2243 (2016), his prior state drug

conviction could no longer support enhanced penalties for his federal drug convictions.

See 21 U.S.C. §§ 841(b), 851 (2012). The district court adopted the magistrate judge’s

recommendation and dismissed for lack of jurisdiction, concluding that Cox’s sentencing

claim was not cognizable under § 2241 based on our decision in In re Jones, 226 F.3d
328 (4th Cir. 2000). Cox moved to reopen the petition after we decided United States v.

Wheeler, 886 F.3d 415 (4th Cir. 2018). The district court denied that motion, and Cox

appealed. Finding no reversible error, we affirm.

      In Wheeler, we held that a federal prisoner may challenge his sentence in a § 2241

proceeding when, among other requirements, there has been a change in substantive law

that is retroactively applicable on collateral review. Id. at 429. But “Mathis did not

announce a new, retroactively applicable rule.” Dimott v. United States, 881 F.3d 232,

237 (1st Cir.), cert. denied, 138 S. Ct. 2678 (2018); see Mathis, 136 S. Ct. at 2257 (“Our

precedents make this a straightforward case.”).

      Accordingly, we grant Cox leave to proceed in forma pauperis and affirm the

district court’s order declining to reopen Cox’s § 2241 petition based on Wheeler. * Cox


      *
         In its order, the court addressed an unrelated claim by a defendant other than
Cox. We conclude that this error was harmless, however, because the court ultimately
determined that Wheeler did not change the outcome of Cox’s case, thereby addressing
the issue Cox raised in his motion.


                                            2
v. Wilson, No. 2:16-cv-00073-JPB (N.D.W. Va. May 21, 2018). We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            3